Harvey, C. J.
(dissenting): It is my view that the ordinary rules of partition of real property owned by tenants in common are fundamentally inapplicable to the partition of mineral interests, fractional shares of which are owned by many parties under mineral deeds, and that to so apply them frustrates the real purpose in mind both of the sellers and of the purchasers of such fractional shares. Our former cases, cited in the opinion, tend to that view. I think a *484statute could be framed making it possible for the property to- be developed in harmony with the purposes of the parties selling or-buying such fractional shares, or for the sale of part or all of such shares under specific circumstances which would be more in keeping with the purposes of the parties.